217 Ga. 740 (1962)
124 S.E.2d 753
JEFFERS
v.
STATE OF GEORGIA.
21568.
Supreme Court of Georgia.
Argued February 12, 1962.
Decided March 12, 1962.
Rehearing Denied March 23, 1962.
*741 Aaron Kravitch, for plaintiff in error.
Andrew J. Ryan, Solicitor-General, Daniel R. McLeod, Attorney-General of South Carolina, and Wm. L. Pope, Assistant Attorney-General, contra.
HEAD, Presiding Justice.
1. Where a person is convicted of a crime in another State and given a probationary sentence, with permission to return to his home in this State under the supervision of a probation officer of this State, and before the expiration of his probationary sentence, his probation is revoked by the court in which he was convicted, he is a fugitive from justice subject to extradition. Compare Brown v. Lowry, 185 Ga. 539 (195 S.E. 759); Deering v. Mount, 194 Ga. 833 (22 SE2d 828); Broyles v. Mount, 197 Ga. 659 (30 SE2d 48); Taylor v. Foster, 205 Ga. 36 (52 SE2d 314); Mathews v. Foster, 209 Ga. 699 (2) (75 SE2d 427).
2. Whether or not the revocation of the probationary sentence by the demanding State in the absence of the probationer was illegal under the laws of that State, is a question for the demanding State to decide under its Constitution, statutory laws, and judicial decisions.
3. The habeas corpus court in the present case had before it duly authenticated documents authorizing the issuance of the extradition warrant, and it was not error to remand the petitioner to the custody of the respondent for the purpose of extradition to the State of South Carolina.
Judgment affirmed. All the Justices concur.